    Case 5:20-cr-00076-H-BQ Document 61 Filed 09/11/20             Page 1 of 1 PageID 109



                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                LUBBOCK DIVISION

LINITED STATES OF AMERICA,
     P1ainffi,

                                                            NO. 5:20-CR-076-02-H

MICHALE ANTHONY CHAY EZ (2),
     Defendant.


                 ORDER ACCEPTING REPORT AND RXCOMMENDATION
                    OF TIIE UNTIED STATES MAGISTRATE JIJDGE
                           CONCERNING PLEA OF GUILTY

         After reviewing all relevant matters of record, including the Notice Regarding Enry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation

Concerning Plea of Guilty of the United States Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance with 28 U.S.C.

$   636OXI), the undersigrred District Judge is of the opinion that the Report and

Recommendafion of the Magistrate Judge concerning the Plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilty.

         Sentence will be imposed in accordance with the Court's scheduling order.

         SO ORDERED.

         Dated September         2020.




                                             J       WESLE         RIX
                                                     D STATES DISTRICT JUDGE
